Case 2:18-cv-05217-MLCF-MBN Document 76-1 Filed 04/09/19 Page 1 of 13


 54 STa:r.]   76TR CONG., 3n SESS.-CHS. 719, 720-SEPT. 13, 16, 1940                                    885
 [CHAPTER 719]
                             JOINT RESOIXTION
                                                                                       809,t.ember 13, I9lO
 To authorize Jesse H. Jones, Federal Loan Administrator, to be appointed to,             rs:.J . Res. 602]
       and to perform the duties of, the Office of Secretary of Commerce.              (Pub. Res., No. 9i]

   Resowed by the Senate and House of Representatives of the
 United States of America in Congress assembled, That notwith-                           Appo intm ent or
                                                                                      Jesse H. Jones, Fed·
 standing any provision of law to the contrary, Jesse H . Jones, Fed-                 eral Loan Admioistra·
                                                                                      t.or, to Office ol Secre-
 eral Loan Administrator, may continue in such office and be appointed                tsry or Commerce.
 to, in the manner now provided by law, and may exercise the duties
 of the Office of Secretary of Commerce: Pt·(Yl)ided, That the total                    Prooiso.
                                                                                        Total compens~-
 compensation to be paid him as Secretary of Commerce and as                          tloo.
 Federal Loan Administrator shall be that provided by law for the
 Secretary of Commerce.
    Approved, September 13, 1940, 1 p .m., E. S. T.

 [CHAPTER 720]
                                    AN ACT
                                                                                        $-Optember 16, 1940
 To provide for the common defense by increasing tbe personnP.! of the armed forces          IS. 4164]
                of the United States and providing for its training.                     [Public, No. 783]

    Be it enacted by the Senate and House of Representatives of the
 United States of .America in Congress assembled, That (a) the Con- nod       Selectln Trainiui
                                                                                   Service Act er
 gress hereby declares that it is imperative to increase and train the 1940.
                                                                              Declarations or Con·
 personnel of the armed forces of the United States.                        gress.
    (b) The Congress further declares that in a free society the obli-
 gations and privileges of military training and service should be
 shared generally in accordance with a fair and just system of selective
 compulsory military training and service.
    ( c) The Congress further declares, in accordance ,, ilh our tradi-
 tional military policy as expressed in the National Defense Act of
 1916, as amended, that it is essential that the strength and organiza- 39 Stat. 16G.
 tion 0£ the National Guard, as an integral part of the first-line
 defenses of this Nation, be at all times maintained and assured. To
 this end, it is the intent of the Congress that whenever the Congress
 shall determine that troops are needed for the national security in
 excess oi those of the Regular Army and those in active training and
 service under section 3 (b), the National Guard of the United States,
 or such part thereof as may be necessary, shall be ordered to active
 Federal service and continued therein so lon8" as such necessity exists.
    SEC. 2. Except as otherwise provided in this Act, it shall be the duty ReiistrMion
                                                                              J-.ielimits.
                                                                                            .
 of every male citizen of the United States, and of every male alien resid-
 ing in the United States, who, on the day or davs fixed for the first or
 any subsequent registration, is between the ages of twenty-one and
 thirty-six, to present himself for and submit to registration atsocb time
 or times and place or places, and in such manner and in such age group
 or groups, as shall be determined by rules and regulations prescribed
 hereunder.
    SEC. 3. (a) Except as otherwise provided in this Act, every male ingLi~bility         for train-
                                                                                and service.
 citizen of the United States, and every male alien residing in the tJnited
 States who has declared his intention to become such a citizen, between
 the ages of twenty-one and thirty-six at the time fixed for his registra-
 tion, shall be liable for training and service in the land or naval forces
 of the United States. The President is authorized from time to time, reNumhcr           or men t<J
                                                                                ~elected ood in-
 whether or not a state of war exists, to select and induct into the land   ducted.
 and naval forces of the United States for training and servicet in the
 manner provided in this Act, such number of men as in his juctgment
                                                                              Prooisor.
 is required for such forces in the national interest: Provided, That Volunteering            for in,
 within the limits of the quota determined under sect.ion 4 (b) for the duction.
 subdivision in which he resides, any person, regardless of race or color,
  between the ages of eighteen and thirty-six, shall be afforded an oppor-
Case 2:18-cv-05217-MLCF-MBN Document 76-1 Filed 04/09/19 Page 2 of 13


        886                                        PUBLIC LAWS-CH . 7~SEPT. 16, 1940                 [54 STAT.

                                   tunity to volunteer for ~4uction into _the land ?r n~val for~ 0£ the
                                   United States £or the trammg and service prescribed m subsection (b) ,
                                   but no I?erson who so volunteers shall be inducted for such tr aining
          Fitoess required.        and service so lono- as he is deferred after classification : Promded fwr-
                                   the1·, That no man°shall be inducted for training and ser vice under this
                                   Act unless and until he is acceptable to the land or naval forces for such
                                   training and service and his physical and mental fitness for such train-
          Adequate shelter,
        etc.,rormea inducted.
                                   ing and service has been satisfactorily determined : Promded further,
                                   That no men shall be inducted for such training and service until ade-
                                   quate provision shall have been made £or such shelter, sanitary facili-
                                   ties, water supplies, heating and lighting arrangements, medical care,
                                   and hospital accommodations, for such men, as may be determined by
                                   the Secretary 0£ War or the Secretary of the Navy, as the case may be,
          Peacetime laod
        forces, maximum.
                                   to be essential to public and personal health: Provided further, That
                                   except in time of war there shall not be in active training or service in
                                   the land forces of the United States at any one time under subsection
                                    (b) more than nine hundred thousand men inducted under the provi-
         Co.mp, etc., asslgt)-
        ments.
                                   sions 0£ this Act. The men inducted into the land or naval forces for
                                   training and service under this Act shall be assigned t o camps or units
                                   0£ such forces.
          Period or service.           (b) Each man inducted under the provisions of subsection (a) shall
                                   serve for a training and service period of twelve consecutive months,
                                   unless sooner discnarged, ex:cept that whenever the Congress has
                                   declared that the national interest is imperiled, such twelve-month
                                   period may be extended by the President to such time as may be
                                   necessary in the interests 0£ national defense.
          Transfer to reserve
        component.
                                      ( c) Each such man, after the completion 0£ his period of training
                                   and service under subsection (b), shall be transferred to a reserve com-
          Period or member·
        sblp.
                                   ponent of the land or naval forces 0£ the United States ; and until he
                                   attains the age 0£ forty-five, or until the ex:r>iration of a period 0£ ten
                                   years after such transfer, or until he is discharged from such reserve
                                   component, whichever occurs first he shall be deemed to be a member
                                   of such reserve component and shah be subject to such additional train-
          Promo.
          Rellel of certaln
                                   ing and service as may now or hereafter be prescribed by law: Promdedi
        persons from liability     Tliat any man who completes at least twelve months' training anct
        to serve in time of
        peace.                     service in the land forces under subsection (b) , and who thereafter
                                   serves satisfactorily in the Regular Army or in the active National
                                   Guard for a period 0£ at least two years, shall, in time 0£ peace, be
                                   relieved from any liability to serve in any reserve component 0£ the
                                   land or Naval forces of the United States and from further liability
          Call to active d ut:v.   for the training and service under subsection (b), but nothing in this
                                   subsection shall be construed to prevent any such man, while in a
                                   r eserve component 0£ such forces, from being ordered or called to
                                   actLv:e..duty: m ...SQch forces.
          Pay, allowances,             (d) w;th respect to the men inducted £or training and service underi
        pensions, eto.
                                   this Act there shall be paid, allowed and extended the same pay, allow-
                                   ances, pensions., disabi1ity and death compensation, and other benefits
                                   as are providect by law in the case of other enlisted men of like grades
                                   and length of service 0£ that component 0£ the land or naval forces to
                                   which tliey are assigned, and after transfer to a reserve component of
          Benefits extended.       the land or naval forces as provided in subsection (c) there shall be
                                   paid, allowed., and extended with respect to them the same benefits as
                                   are provided oy law in like cases with respect to other members 0£ sucH
          Promotions.              reserve component. Men in such training and service and men who
                                   have been so transferred to reserve components shall have an op or-
                                   tunity to qualify for promotion.
         Use o! land forces
        beyond Western
                                      ( e) I'ersons inducted intt> the land forces of the United States under
        Hemisphere, restric·       this Act shall not be employed beyond the limits 0£ the Western Hemi-
        tlon.
                                   sphere excep t in the T erritories and possessions 0£ the United States,
                                   including the P hilippine I slands.
Case 2:18-cv-05217-MLCF-MBN Document 76-1 Filed 04/09/19 Page 3 of 13



54 STAT.]    76TH   CONG., 3o SESS.-CH. 720-SEPT. 16, 1940                                    887
   ( f) Nothing contained in this or any other Act shall be construed as        Compensation from
                                                                              private parties.
forbidding the payment of compensation by any person, firm, or cor-
poration to persons inducted into the land or naval forces of the United
States for training and service under this Act, or to members of the
reserve components of such forces now or hereafter on any type of
active duty, who, prior to their induction or commencement of active
duty, were receiving compensation from such person, firm, or
corporation.
                                                                                Impartlallty
   SEc. 4. (a) The selection of men for training and service under sec-       or selection.
tion 3 (other than those who are voluntarily inducted pursuant to this
Act) shall be made in an impartial manner, under such rules and
regulations as the President may prescribe, from the men who are liable
for such training and service and who at the time of selection are regis-
tered and classified but not deferred or exempted: Provided, That in            Proci.$0.
                                                                                No race discrimlna·
the selection nnd training of men under this Act, and in the interpreta-      tion.
tion and execution of the provisions of this Act, there shall be no
discrimination against any person on account of race or color.
    (b) Quotas of men to be inducted for training and service under             Basis for determio·
                                                                              Ing quotas.
this Act shall be determined £or each State, Territory, and the District
of Columbia, and for subdivisions thereof, on the basis of the actual
number of men in the several States, Territories, and the District of
Columbia, and the subdivisions thereof, who are liable for such train-
ing and service but who are not deferred after classification, except
that credits shall be given in fixing such quotas for residents of such
subdivisions who are m the land and naval forces of the United States
on the date fixed for determining such quotas. After such quotas are            Credits.
fixed, credits shall be given in filling such quotas for residents of such
subdivisions who subsequently become members of such forces. Until
the actual numbers necessary for determining the quotas are known,
the q_uotas may be based on estimates, and subsequent adjustments
therern shall oe made when such actual numbers are known. All                   Computations.
computations under this subsection shall be made in accordance with
such rules and regulations as the President may prescribe.
                                                                                Persoos exempt
    SEC. 5. ( 11.) Commissioned officers, warrant officers, pay clerks, and   rrom registration.
enlisted men of the Regular Army 1 the Navy, the Marine Corps, the
Coast Guard, the Coast and Geodetic Survey, the Public Health Serv~
ice, the federally recognized active National Guard, the Officers'
Reserve Corps, the Regular Army Reserve, the Enlisted Reserve Corps,
the Naval Reserve, and the Marine Corps Reserve; cadets, United
States Military Academy; midshipmen, United States Naval Acad-
emy; cadets, United States Coast Guard Academy; men who have
been accepted for admittance ( commencing with the academic year
next succeedin~ such acceptance) to the United States Military
Academv as cnaets, to the United States Naval Academy as midship-
 men, or· to the United States Coast Guard Academy as cadets, but
only during the continuance of such acceptance; cadets of the advanced
 course, senior division, Reserve Officers' Training Corps or Naval
 Reserve Officers' Training Corps; and diplomatic representatives,
technical attaches of foreign embassies and legations, consuls general,
 consuls, vice consuls, and consular agents of foreign countries, residing
 in the United States, ·who are not citizens of the United States, and
 who have not declared their intention to become citizens of the United
 States, shall not be required to be registered under section 2 and shall
 be relieved from liability for training and service under section 3 (b).
    (b) In time of peace, the following persons shall be relieved from           Persons exempt
                                                                              from llabUlty to se.r ve
 liability to serve in any reserve component of the land or naval forces      in time or peace.
 of the United States and from liability for training and service
under section 3 (b)-
                                                                               Ser,..ice In Regule.i:
    (1) Any man who shall have satisfactorily served for at least             Army.
 three consecutive years in the Regular Army before or after or
Case 2:18-cv-05217-MLCF-MBN Document 76-1 Filed 04/09/19 Page 4 of 13



          888                                             PUBLIC LAWS-CH. 720-SEPT. 16, 1040                [54 STAT.

                                          partially before and partially after the time fixed for registration
                                          under section 2.
           Service in t1ctive                 (2) Any man who as a member of the active National Guard shall
          National Guard and
          Regular Army.                   have satisfactorily served for at least one year in active F ederal
                                          service in the Army 0£ the United States, and subsequent thereto
                                          for at least two consecutive years in the Regular Army or in the
                                          active National Guard, before or after or partially before and par-
                                          tially after the time fixed for registration under section 2.
           ~rvice in actlvo                   (3) Any man who is in the active National Guard at the time
          National Guard.
                                          fixed for rerristration under section 2, and who shall have satisfac-
                                          torily served' therein for at least six consecutive yea.rs, before or after
                                          or partially before and partially after the time fixed for such
                                          registration.
           Service in Officers'               (4) Any man who is in the Officers' Reserve Corps on the eligible
          Reserve Corps.
                                          list at the time fixed for registration under section 2, and who shall
                                          have satisfactorily served therein on the eligible list for at least six
                                          consecutive years, before or after or partially before and partially
            Proviso.
            Call to active duty.
                                          after the time fixed for such registration : Pro1)i,ded, That nothing
                                          in this subsection shall be construed to prevent the persons rommer-
                                          ated in this subsection, while in reserve components of the land or
                                          naval forces of the United States, from being or dered or called to
                                          active duty in such forces.
           Deferment or deslg.               (c) {l) The Vice President of the United States, the Governors of
         oared public officers.
                                          the several States and Territories, members of the legislative bodies
                                          of the United States and of the several States and Territories, j udges
                                          0£ the courts of record 0£ the United States and of the several States
                                          and Territories and the District of Columbia, shall, while holding such
                                          offices, be deferred from trainin~ and service under this Act in the land
                                          and naval forces of the United btates.
           Officers necessary to
         public health, sarety,              (2) The President is authorized, under such rules and regulations
         or Interest.                     as he may prescribe, to provide £or the deferment from training and
                                         service under this Act in the land and naval forces of the United States,
                                         of any :person holding an office ( other than an office described in para-
                                         graph (1) of this subsection) under the United States or any State,
                                         Territory, or the District of Columbia, whose continued service in such
                                         office is found in accordance with section 10 (a) (2) to be necessary to
                                         the maintenance of the public health, safety, or foterest.
           Deferment or mlnls•
         ters or religion, et.c.             ( d) Regular or duly ordained ministers 0£ religion1 and students
                                         who are preparing for the ministry in theological or divinity schools
                                         recognized as sucli for more than one year pnor to the date of enact-
                                         ment of this Act, shall be exempt from traming and service (but not
                                         from registration) under this Act.
           Deferment or per·
         sons employed lo llS·               ( e) The P resident is authorized, under such rules and regulations
         &ential industry, etc.           as he may prescribe1 to provide for the deferment from training and
                                         service under this Act m the land and naval forces of the United
                                         States of those men whose employment in industry, agriculture, or
                                         other occupations or emplo~ent, or whose activity in other endeavors,
                                         is found in accordance with section 10 (a} (2) to be necessary to
                                         the maintenance of the national health, safety, or interest. The Presi-
                                         dent is also authorized, under such rules and regulations as he may
                                         prescribe, to provide for the deferment from training and service
            Persons wltb           de-
         J;>endents.                     under this Act in the land and naval forces of the United States (1)
                                         of those men in a status with respect to persons dependent upon them
           De6cl60t or dereo-            for support which renders their deferment advisable, and (2} of those
         tl ve persons.
                                         men found to be physically, mentally, or morally deficient or defec-
                                         tive. No deferment from such traimng and service shall be made in
                                         the case of any individual except upon the basis of the status 0£ such
                                         individual, and no such deferment shall be made of individuals by
                                         occupational groups or of groups of individuals in any plant or
                                         institution.
Case 2:18-cv-05217-MLCF-MBN Document 76-1 Filed 04/09/19 Page 5 of 13


 54 STAT.]    76TH CO);G., 3o SESS.-CH. 720-SEP'f. lG, l!HO                                     889
      ( f) Any person who, during the year 1940, entered upon attendance        Deferment of cer-
                                                                              toin college or univer-
  for the academic year 1940-19-U-                                            sity students.
            (1) at any college or university which grants a degree in arts
         or science, to pursue a course of instruction satisfactory comple-
         tion of which is prescribed by such college or university as a
         prerequisite to either of such degrees; or
            (2) at any university described in para~aph (1), to pursue a
         course of instruction to the pursuit of which a degree in arts or
         science is prescribed by such university as a prerequisite;
  and who, while pursuing such course of instruction at such college or
  university, is selected for training and service under this Act prior to
  the end of such academic year, or prior to July 1, 1941 whichever
  occurs first, shall, upon his request, be deferred from induction into
  the land or naval forces £or such training and service until the end
  of such academic year, but in no event later than July 1, 1941.
      (g) Nothing contained in this Act shall be construed to require           Conscientious objec-
                                                                              tors.
  any person to be subject to combatant training and service in the
  land or naval forces of the United States who, by reason of religious
 training and belief, is conscientiously opposed to participation in
  war in any form. Any such person claiming such exemI?tion from                Assignmeot.
  combatant training and service because of such conscientious objec-
  tions whose claim is sustained by the local board shall, if he is
 inducted into the land or naval forces under this Act, be assigned
  to noncombatant service as defined by the President, or shall if he
  is found to be conscientiously opposed to participation in such non-
 combatant service, in lieu of such induction, be assigned to work of
 national importance under civilian direction. Any such person                  Appeal.
 claiming such exemption from combatant training and service because
 of such conscientious objections shall, if such claim is not sustained
 by the local board, be entitled to an appeal to the appropriate appeal
 board provided for in section 10 (a) (2). Upon the filing of such
  appeal with the appeal board, the appeal board shall forthwith
 ref.er the matter to the Department of Justice for inquiry and hearing
 by the Department or the proper agency thereof. After appropriate              Ileariog.
  inquiry by such agency, a hearing shall be held by the Department
 of Justice with respect to the character and good faith of the objec-
 tions of the person concerned, and such person shall be notified of
 the time and place of such hearing. The Department shall, after                Recommendations.
                                                                                Ir obJections sus-
 such hearing, if the objections are found to be sustained, recommend         tained.
 to the appeal board (1) that if the objector is inducted into the land
 or naval forces under this Act, he shall be assigned to noncombatant
 service as defined by the President or (2) that if the objector is
 found to be conscientiously opposed to participation in such non-
 combatant service, he shall in lieu of such induction be assigned to
 work of national importance under civilian direction. If after such            If not sustained.
 hearing the Department finds that his objections are not sustained,
 it shall recommend to the appeal board that such objections be not
 sustained. The appeal board shall give consideration to but shall
 not be bound to follow the recommendation of the Department of
 Justice together with the record on appeal from the local board in
 making its decision. Each person whose claim for exemption from                 Register or eonscieo-
                                                                              tlous objectors.
 combatant training and service because of conscientious objections is
 sustained shall be listed by the local board on a register of conscien-
 tious objectors.
     (h) No exception from registration, or exemption or deferment              No exception, etc.,
                                                                              after cause therefor
 from training and service, under this Act, shall continue after the cause    ceases.
 therefor ceases to exist.
    SEC. 6. The President shall have authority to induct into the land          Number inducted
                                                                              restricted to ar,proprl-
 and naval forces of the United States under this Act no greater number       atioo therefor.
Case 2:18-cv-05217-MLCF-MBN Document 76-1 Filed 04/09/19 Page 6 of 13


         890                                   PUBLIC LAWS-CH. 720-SEPT. 16, 1940                      [54STAT.

                                    of men than the Congress shall hereafter make specific appropriation
                                    for from time to time.
             Bount:v and subst!·        Soo. 7. No bounty shall be paid to induce any person to enlist in or
           tute prohibitions.
             Proviso.
             Allowanoos not re·
                                    be   inducted into the land or naval forces of the United States: Pro-
          garded a.s bounties.      vided, That the clothing or enlistment allowances authorized by law
                                    shall not be regarded as bounties within the meaning of this section.
                                    No person liable for service in such forces shall be permitted or allowed
                                   to furnish a substitute £or such servic.e .i no substitute as such shall be
                                    received, enlisted, enrolled, or inducted into the land or naval forces
                                   of the United States; and no person liable for training and service in
                                   such forces under section 3 shall be permitted to escape such training
                                   and service or be discharged therefrom prior to the expiration of his
                                   period of such training and service by the payment ormoney or any
                                   other valuable thing whatsoever as consideration for his release from
                                   such traininO' and service or liability therefor .
             CertiHcate upon
          completion of train-         SEo. 8. (a) AJJ.y person inducted into the land or naval forces under
          ing, etc.                this Act for training and service, who, in the judgment of those in
                                   authority over him, satisfactorily completes his period of training and
                                   service under section 3 (b) shall be entitled to a certificate to that effect
             Physical exami.lla·
                                   upon the completion of such period of training and service, which shall
          tloos.                   include a record of any special J?roficiency or merit attained. In addi-
                                   tion, each such person who is inducted into the land or naval forces
                                   under this Act for training and service shall be given a physical exam-
                                   ination at the beginning of such training and service and a medical
                                   statement showing any physical defects noted upon such examination;
                                   and upon the completion of his period of traini.J)g and service under
                                   section 3 (b) ~ each such person shall be given another physical exam-
                                   ination and snall be given a medical statement showin~ any injuries1
                                   illnesses or disabilities suffered by him during such period of training
                                   and service.
            Restoration to posi•
         tloos.                        (b) In the case of any such person who, in order to perform such
                                  train mg and servke, has left or leaves a position, other than a temporary
                                  position, in the employ of any employer and who (1) receives such
                                  certificate, (2) is still qualified to perform the duties of such position,
                                  and (3) makes application for reemployment within forty days after
            Oovernmont or
                                  he   is relieved from such training and service-
         D. C. employees.                   (A) if such position was in the employ of the United States
                                          Government, its Territories or possessions, or the District of
                                          Columbia, such person shall be restored to such position or to a
                                          position of like seniority, status, an<l pay;
            Private employees.
                                            (B) if such position was in the employ of a private employer,
                                          such employer shall restore such person to such position or to a
                                          position of like seniority, status, and pay unless the employer's
                                         circumstances have so changed as to make it impossible or unrea-
                                         sonable to do so;
           State, etc., employ•
        ees.                                ( C) if such position was in the employ of any State or political
                                         subdivision thereof, it is hereby declared to be the sense of the
                                         Congress that such person should be restored to such position or to
           Status upon resto-
                                         a position of like seniority, status,and pay.
        ration.                       ( c) Any person who is restored to a position in accordance with the
                                 provisions of paragraph (A) or (B) of subsection (b) shall be con-
                                 sidered as having been on furlough or leave of absence during his period
                                 of training and service in the land or naval forces, shall be so restored
                                 without loss of seniority., shall be entitled to participate in insurance
                                 or other benefits offered 1:>y the employer pursuant to established rules
                                 and practices relating to employees on furlough or leave of absence in
                                 effect with the employer at the time such person was inducted into such
                                 forces, and shall not be discharged from such position without cause
                                 within one year after such restoration.
Case 2:18-cv-05217-MLCF-MBN Document 76-1 Filed 04/09/19 Page 7 of 13



 54 STAT.]    76TH CONG., SD SESS.- CH. 720-SEPT. 16, 1940                                         891
     (d) Section 3 (c) of the joint resolution entitled " J oint Resolution to     Ant•, p. 860.
 strengthen the common defense and to authorize the President to order
 members and units of reserve components and retired personnel of the
 Regular Army into active military service", approved August 27, 1940,
 is amended to read as follows:
    '' ( c) Any person who is restored to a position in accordance with the        Restoration without
                                                                                 loss of seniority, etc.
 provisions of _paragraph (A) or (B) of subsection (b) shall be con-
 sidered as havmg been on furlough or leave of absence during his ~eriod
 of active military service, shall be so restored without loss of seniority,
 shall be entitled to participate in insurance or other benefits offered by
 the employer pursuant to established rules and practices relating to
 emplovees on furlough or leave of absence in effect with the employer
 at the "time such person was ordered into such service, and shall not be
 dischar~ed from such position without cause within one year after such
 restoration."
     ( e) In case :my private employer fails or refuses to comply with the         Remedial action up·
                                                                                 oo failure to comply.
 provisions of subsection (b) or subsection ( c), the district court of the
 United States for the district in which such private employer maintains
 a place of business shall have power, upon the filing of a motion, peti-
 tion, or other appropriate pleading bv the person entitled to the benefits
 of such provisions, to specifically require such employer to comply with
 such provisions, and, as an incideut thereto, to compensate such person
  for any loss of wages or benefits suffered by reason of such employer's
 unlawful action. The court shall order a speedy hearing in any such
                                                                                  Representation by
 case and shall advance it on the calendar. Upon application to the              U. S. districtattorney.
 United Stntes district attorney or comparable official for the district in
 which such private employer maintains a place of business, by any
 p~rson claimin~ to be entitled to the benefits of such provisions, such
 United States district attorney or official, if reasonably satisfied that the
 person so applying is entitled to such benefits, shall appear and act as
 attorney for such person in the amicable adjustment 0£ the claim or in
 the filing of any motion, petition, or other appropriate pleading and
 the prosecution thereof to specifically require such employer to comply
                                                                                   Proofao.
 with such provisions : Prov-ided, That no foes or court costs shall b"e           Court fees. etc.
 to.xed ugn.inst the person so applying for such benefits.
    (£) Section 3 td) of the Joint resolution entitled "J oint Resolution          Ante, p. 650.
 to strengthen the common defense and to authorize the President to
 order members and units of reserve components and retired person-
 nel of the Regular Army into active military service", approved
 August 27, 1940, is amended by inserting before the I?eriod at the
                                                                                   Recovery o( wages
 end of the first sentence the following: ", and, as an incident thereto,        or benellts.
 to compensate such person for any loss of wa~es or benefits suffered
 by reason of such employer's unlawful action'.
                                                                                   Personnel Di vision.
    (g) The D irector of Selective Service herein provided for shall               Establish meot,
 establish a P ersonnel Division with adeq_uate facilities to render aid         functions. etc.
 in the replacement in thefr former positions of, or in securing posi-
 tions for, members of the reserve components of the land and naval
 :forces of the United States who have satisfactorily completed any
 period of active duty, and persons who have satisfactorily completed
 any period of their training and service under this Act.
     (h) Any l?erson inducted into the land or naval forces for train-             Right to vote, etc.
 ing a.nd service under this Act shal!, during the period of such train-
 ing and service, be permitted to >'Ote in person or by absentee ballot
 in any general, special, or primary election occurrmg in the State
 of which he is a resident, whether he is within or outside of such
 State at the time of such election, if under the laws o:f such State
 he is entitled so to vote in such election; but nothing in this subsec-
 tion shall be construed to require gi:anting to any such person a
 leave of absence for longer than one day in order to permit him to
 vote in person in any such election.
Case 2:18-cv-05217-MLCF-MBN Document 76-1 Filed 04/09/19 Page 8 of 13



         892                                      PUBLIC LA.WS-CB. 720-SEPT. lG, 1940             [54 ST.a.T.
          Employment of              (i) It is the expressed policy of the Congress that whenever a
         members of Com-
         munist Party, eto.       vacancy is caused in the employment rolls 0£ any business or industry
                                  by reason of induction into the service of the United States of an
                                  employee pursuant to the provisions of this Act such vacancy shall
                                  not be filled by any person who is a member of the Communist
                                  Party or the German-American Bund.
          Placing of orders for
         material, etc.
                                     SEO. 9. The President is empowered, through the head of the
                                  War Department or the Navy Department of the Government, in
                                  addition to the present authorized methods of purchase or procure-
                                  ment, to place an order with any individual, :firm, association, com-
                                  pany, corporation, or organized manufacturing industry for such
                                  product or material as may be required, and wliich is of the nature
                                  and kind usually produced or capable of being .Produced by such
                                  individual, firm, company, association, corporation, or organized
                                  m nufacturing industry-·- - ~ -
           Compliance obliga-        Compliance with all such orders for products or material shall be
         tory.
                                  obligatory on any individual1 .firm, association, com~any, corporation,
                                  or orgamzed manufacturing mdustry or the responsible head or heads
          Precedence over nil
        01ber orders.
                                  thereof and shall take precedence over all other orders and contracts
                                   theretofore plaood with such individual, firm, company, association,
          Taking possession of
        Cl'rtnin manufacturing
                                  corporation, or organized manufacturing industry, and any indi-
        plants.                   vidual, firm, association, company, corporation, or organized manu-
                                  facturing industry or the responsible head or heads thereof owning
                                  or operating any plant equipped for the manufacture of arms ot
                                  ammunition or parts of ammunition, or a.ny necessary supplies or
                                  equipment for the Army or Navy, and any individual, firm, associa:?
                                  tioni company1 corporationt or organized manufacturing industrJi
                                  or tne responS1blo head or ncads thereof owning or operating any;
                                  manufacturing plant, which, in the ofinion of the Secretary of War
                                  or the Secretary of the Navy shal be ca.pable of being readil>,
                                  transformed into a plant for the manufacture of arms or ammuru
                                  tion, or parts Lhereof, or other necessary supplie8 or equipment, who
                                  shall refuse to give to the United States such preference in the
                                  matter of the execution of orders, or who shall refuse to manu-
                                  facture the kind, quantity, or quality of arms or ammunition, or
                                  the parts thereof, or any necessary supplies or equipment, as ordered
                                  by the Secretary of War or the Secretary of the Navy, or who shal
                                  refuse to furnish such arms, am.munition, or parts of ammunition,
                                  or other supplies or equipment., a.t. a rea.sonahle price as determine,d
                                  by the Secretary of War or the Secretary of the Navy, as the case
                                  may be, then, and in either such case, the President, through the
                                  head of the War or Navy Departments of the Government, in addi-
                                  tion to the present authorized methods of purchase or procurement,
          Authorization.          is hereby authorized to take immediate possession of any such plant
                                  or p111nts, a.no through the appropriatA hrH.J1ch, h11r1:ia.u, or depart1
                                  ment of the Army or Navy to manufacture therein such product
          Failure to comply.      or material as may be required, and any individual, firm, company,
                                  association, or corporation, or organized manufacturing industry,
                                  or the responsible head or heads thereof, failing to comply with the
          Penalty.
                                  provisions of this section shall be deemed guilty of a felony, and
                                  upon conviction sha11 be punished by imprisonment for not more
                                  than three years and a fine not exceooing $50 000.
          Componsation for
        use of plants, ete.
                                     The com-pensation W e paid to any individual, firm, company,
                                  association, corporation, or organized manufacturing industry for
                                  its products or material, or as rental for use of any manufacturing
                                  plant while used by the United States, shall be fair and just:
          1'100180.
          Employment stand·       Pr<YVided, That nothing herein shall be deemed to render inappli-
        ards.                     cable existing State or Federal laws concernin~ the health, safety,
                                  security, and employment standards of the employees in such plant.
Case 2:18-cv-05217-MLCF-MBN Document 76-1 Filed 04/09/19 Page 9 of 13


54 STAT.]    76TH CONG., 3o SESS.-CH. 720--SEPT. 16, 1940                                        893
  The first and second provisos in section 8 (b) of the Act entitled             I'rovisos repealed.
"An Act to expedite national defunse, and for other purposes",
approved June 28, 1940 (Public Act Numbered 671, Seventy-sixth                   Anlr. p. 6SO.
Congress), are hereby repealed.
  SEo. 10. (a) The Presiaent is authorized-
        (!) to prescribe the necessary rules and regulations to carry            Hules. etc.
    out the provisions of this Act;
       (2) to create and establish a Selective Service System, and               Selective Sc"· I ca
                                                                               System.
    shall provide for the classification of registrants and of persons           Clas.sificatioo or reg-
     who volunteer for induction under this Act on the basis of avail-          istrants.
    ability for training and service, and shall establish within the             Cl,ilian local ooords.
    Selective Service System civilian local boards and such other
    civilian agencies, including appeal boards and agencies of appeal,
    as may be necessary to carry out the provisions of this Act. There
    shall be created one or more local boards in each county or politi-
    cnl subdivision corresponding thereto of each Stnte1 Territory,
    and the District of Columbia. Each local board shall consist of              Membership.
     three or more members to be appointed by the President, from
    recommendations made by the respective Governors or comparable
    executive officials. No member of any such local board shall be              Req ulrements.
    a member of the land or naval forces of the United States, but
    each member of any such local board shall be a civilian -who is
    a citizen of the United States residing in the county or political
    subdivision corresponding thereto in which such local board has
    jurisdiction under rules and regulations prescribed by the Presi-
    dent. Such local boards, under rules and regulations prescribed              Powers.
    b:y the President, shall have power within their respective juris-
    dictions to hear and determine, subject to the right of appeal to
    the appeal boards herein authorized, all questions or claims with
    respect to inclusion for, or exemption or deferment from, training
    and service under this Act of all individuals within the jurisdic-
    tion of such local boards. The decisions of such local boards shall          Finall ty or boord·s
                                                                               decisions; exception.
    be final except where an appeal is authorized in accordance with
    such rules and regulations as the President may prescribe.
    Appeal boards and agencies of appeal within the Selective Service            Appeal boerds, etc.
    System shall be composed of civilians who are citizens of the
    United States. No person who is an officer, member, agent, or                Selecth·e Sen-ice
                                                                               System pnrsonoc l
    employee of the Selective Service System, or of nny such local             nut e,empt by reason
    or appeal board or other agency, shall be excepted from registra-          of sucb ~tatu,.
    tion, or deferred from training and service, as provided for in
    this Act, by reason of his status as such officer, member, agent, or
    em~loyee;
         3) to appoint by and with the advice and consent of the Senate,         DI.rector or Sr!cc·
                                                                               tlvc Service.
    an fix the compensation at a rate not in excess of $10,000 per               Appoio tmcn t;
                                                                               salary.
    annum, of a Director of Selective Service who shall be directly
    responsible to him and to appoint and fix the compensation of such           Othrr officers, etc.
    other officers, agents, and employees as he may deem necessary to
    carry out the provisions of th1s Act: Provided, That any officer on          Pror.130.1.
                                                                                 A!:Signwcn ts not to
    the active or retired list of the Army, Navy, Marine Corps, or             prejudice stutus, Nr.
    Coast Guard, or of any reserve component thereof or any officer or
    employee of any department or agi:mr.y of the United States who
    may be assigned or detailed to any office or position to carry out the
    provisions of this Act ( except to offices or positions on local boards,
   appeal boards, or agencies of appeal established or created pursuant
    to section 10 (a) (2)) may serve in and perform the functions of
    such office or position without loss of or prejudice to his status as
   such officer in the Army, Navy, Marine Corps, or Coast Guard or
    reserve component thereof, or as such officer or employee in any
Case 2:18-cv-05217-MLCF-MBN Document 76-1 Filed 04/09/19 Page 10 of 13



         894                                       PUBLIC LAWS-CH. 720-SEPT. 16, 1940                  [54 STA.T.

           Senate approvnl of
         designated appolnt-
                                        department or agency 0£ the United States: P'l'ovu/,e<l, fu'!'the1·,
         llle»t.s.                      That any person so appointed, assigned or detailed to a position
                                        the compensation in resI?ect 0£ which is at a rate in excess of $5,000
                                        per annum shall be appomted, assigned or detailed by and with the
           Otber employees.             advice and consent of the Senate: P1•ovided furtlie1·, That the
                                        President may appoint necessary clerical and stenographic employ-
           42 Stat. 1468.
           s U.S. C. §§001-674;
                                        ees for local boards and fix their compensation without regard
         Supp. V, §§ 673, 673c.         to the Classification Act of 1923, as amended, and without regard
                                        to the provisions of civil-service laws.
           Utilization of Oov·
         Emment, etc., agen•
                                           ( 4) to utilize the services of an_y or all del)artments and any a..nd
         des.                           all officers or agents of the United States and to accept the services
                                        of all officers and a~ents of the several States, T erritories, and the
                                        District of Columbia and subdivisions thereof in the execution of
                                        this Act; and
           Printing,
         Etc.
                       binding,            (5) to purchase such printing, binding, and blankbook work
                                        from public, commercial,. or private printing establishments or
                                        binderies upon orders placed by the Public Printer or upon
                                        waivers issued in accordance with section 12 of the Printmg
                                        Act approved January 12, 1895, as amended by the Act of July
           44 U. S. C., Supp.
         V, § 14.
                                        8, 1935 (49 Stat. 475), and to obtain by purchase, loan, or gift
                                        such equipment and supplies for the Selective Service System
                                        as he may deem necessary to carry out the provisions of this
                                        Act, with or without advertising or formal contract; and
           Parole.                         (6) to prescribe eligibility, rules, and regulations governing
                                        the parole for service in the land or naval forces, or for any
                                        other special service established fursuant to this Act, of any
                                        person convicted of a violation o any of the provisions of this
                                        Act.
           Delegation or au-
         tbority.
                                      (b) The President is further authorized, under such rules and reg-
                                  ulations as he may _prescribe~ to delegate and provide for the delega-
                                  tion of any author1ty vestect in him under this Act to such officers,
                                  agents, or persons as he may designate or appoint for such purpose
                                  or as may be designated or appointed for such purpose pursuant to
                                  such rules and re~lations as he may prescribe.
           Voluntary servloes.       (c) In the administration of this Act voluntary services may be
           Penalty envelopes.     accepted. Correspondence necessary in the execution of this Act
                                  may be carried in official penalty envelopes.
           Fiscal, disbursing,       (d) The Chief of Finance, United States Army, is hereby desig-
         and accountine; agent.
                                  nated, empowered, and directed to act as the fiscal, disbursmg, and
                                  accounting agent of the Director of Selective Service in carrying out
                                  the provis1ons of this Act.
           Penal provisions.
                                     SEC. 11. Any person charged as herein provided with the duty of
                                  carrying out any of the provisions of this Act, or the rules or regula-
                                  tions made or directions given thereunder, who shall knowingly fail or
                                  neglect to perform such duty, and any person charged with such duty,
                                  or having and exercising any authority under said Act, rules, regula-
                                  tions, or directions who shall knowingly make, or be a party to the
                                  makingi of any false, improper, or incorrect re~stration, classification,
                                  physica or mental examination, deferment, induction, enrollment, or
                                  muster, and any person who shall knowingly make, or be a party to
                                  the making of any false statement or certificate as to the fitness or
                                  unfitness or liability or nonliability of himself or any other person for
                                  service under the provisions 0£ this Act, or rules, regulations, or direc-
                                  tions made pursuant thereto, or who otherwise evaaes registration or
                                  service in the land or naval forces or any of the requirements of this
                                  Act, or who knowingly counsels, aids, or abets another to evade regis-
                                  tration or service in the land or naval forces or any of the requirements
                                  of this Act, or of said rules, regulations, or directions, or who in any
                                  manner shall knowingly fail or neglect to perform any duty required
Case 2:18-cv-05217-MLCF-MBN Document 76-1 Filed 04/09/19 Page 11 of 13



 54 STAT.]    76r:e: CONG., 3o SESS.- CH. 720-SEPT. 16, 1940                                   895
 of him under or in the execution of this Act, or rules or regulations
 made pursuant to this Act, or any person or persons who shall know-
 ingly hinder or interfere in any way by force or violence with the
 adininistration of this Act or the rules or regulations made pursuant
 thereto, or conspire to do so, shall, upon conviction in the district court
 of the United States having jurisdiction thereof, be punished by impris-
 onment for not more than five years or a fine of not more than $10,000i
 or by both such fine and imprisonment or if subject to military or nava
 law may be tried by court martial, and, on conviction, shall suffer such
 punishment as a court martial may direct. No person shall be tried
 by any military or naval court martial in any case arising under this
 Act unless such person has been actually inducted for the training and
 service prescribed under this Act or unless he is subject to trial by
 court martial under laws in force prior to the enactment of this Act.
 Precedence shall be given by courts to the trial of cases arising under
 this Act.
    SEC. 12. (a) The monthly base pay of enlisted men of the Army                Enlisted    men    or
                                                                               Arm;; and      Marine
 and the Marine Corps shall be as follows: Enlisted men of the first           Corps.
                                                                                Monthly base pay.
 grade, $126; enlisted men of the second grade, $84; enlisted men of
 the third grade: $'72; enlisted men of the fourth gradet $60; enlisted
 men of the fifth grade, $54; enlisted men of the sixth grade, $36;
 enlisted men of the seventh grade, $30; except that the monthly base
 pay of enlisted men with less than four months' service during their
 first enlistment period and of enlisted men of the seventh grade
 whose inefficiency or other unfitness has been determined under regu-
 lations prescribed by the Secretary of War, and the Secretary of the
 Navy, respectively, shall be $21. The pay for specialists' ratings,             Specialists• rotlogs.
 which shall be in addition to monthly ba-se pay, shall be as follows:
 First class, $30; second class, $25; third class, $20; fourth class, $15;
                                                                                 Increase upon com·
 fifth class, $6; sixth class, $3. Enlisted men of the Army and the            pleting certain periods
 Marine Corps shall receive, as a permanent addition to their pay, an          or service.
 increase of 10 per centum of their base pay and pay for specialists'
 ratings uyon completion of the first £our years of service, and an
 additiona increase of 5 per centum of such base pay and pay for
 specialists' ratings for each four years of service thereafter, but the
                                                                                 Navy, enlisted men.
 total o'f such increases shall not exceed 25 per centum. Enlisted men
 of the Navy shall be t!nf..illed to receive at least the same pay and
 allowances as are provided for enlisted men in similar grades m the
 Army and Marine Corps.
    (b) The pay for specialists' rating received bv an enlisted man of           Specie.lists• rating
                                                                               on retlrement.
 the Army or the Marine Corps at the time of lus retirement shall be
 included in the computation of his retired pay.
    (c) The pay of enlisted men of the sixth grade of the National               National Guard,
                                                                               pay.
 Guard for each armory drill period, and for each day of part.icipation          39 Stat. 2.06, 'JJJ7.
                                                                                 32 U. s. C. H 63-{;5,
 in exercises under sections 94, 9'l, and 99 of the National Defense Act,      144-]46.
 shall be $1.20.                                                                 Back l)SY, etc.
    (d) No back pay or allowances shall accrue by reason of this Act
 for any period prior to October 1, 1940.
    ( e) Nothing in this Act shall operate to reduce the pay now being           Pay of retl.red en•
                                                                               llsted men.
 received by any retired enlisted man.
    ( £) The provisions of this section shall be effective on and after          Effective date.
 October 1, 1940. Thereafter all laws and parts of laws insofar as               Repeal.
 the same are inconsistent herewith or in conflict with the provisions
 hereof are hereby repealed.
    SEC, 13. (a) The benefits of the Soldiers and Sailors Civil Relief           Soldiers and Senors
                                                                               Civil Relief Act, !918.
 Act, approved March 8, 1918, are hereby extended to all persons                 Benefits extended.
                                                                                 40 Stat. 440.
 inducted into the land or naval forces under this Act, and to all mem-          Post, p. 1191.
 bers of any reserve component of such forces now or hereafter on
 active duty for a period of more than one month; and, except as
Case 2:18-cv-05217-MLCF-MBN Document 76-1 Filed 04/09/19 Page 12 of 13



        896                                        PUBLIC LAWS-CH. 720-SEPT. 16, 1940               (54   STAT• .


                                   hereinafter provided, the provisions of such Act of March 8, 1918,
                                  shall be etfective for such purl>oses.
                                       (b) For the purposes of this section-
           lnoperativ& provi-                (!) the following provisions of such Act of March 8, 1918,
        sions.
          «> Stat. 440, 441,              shall be inoperative: Section 100; paragraphs (1), (2), and (5)
        444-448, 449.
                                          of section 101; article 4; article 5; paragraph (2) of section 601;
                                          and section 603 ;
          Terms dedned.
          "Persons in military
                                             (2) the term "persons in military service", when used in such
        service."                         Act of March 8, 1918t shall be deemed to mean persons inducted
                                          into the land or naval forces under this Act and all members of
                                          any reserve component of such forces now or hereafter on active
                                          duty for a period of more than one month i
          "Period   or military              (3) the term "period of military service", when used in such
        servfoe."
                                          Act of March 8, 1918, when applicable with respect to any such
                                          person, shall be deemed to mean the period beginning with the
                                          date of enactment of this Act, or the date on which such 1:erson
                                          is inducted into such forces under this Act for any period of
                                          training and service or is ordered to such active duty, whichever
                                          is the later, and ending sixty days after the date on which such
                                          period of trainin~ and service or active duty terminates;
          "Date or approval                  ( 4) the term 'date of approval of this Act", when used in such
        Ofthi.s Act."
                                          Act of March 8, 19181 shall be deemed to mean the date of
                                          enactment of the Selective Training and Service Act of 1940.
          lO Stat. 443.                ( c) Article Ill of such Act of March 8, 1918, is amended by adding
                                  at the end thereof the following new section:
          Installment con·
        tracts.
                                      "SEo. 303. Nothing contained in section 301 shall prevent the termina-
          Termination agree-       tion or cancellation of a contract referred to in such section, nor the
        ments, etc.               repossession or retention of property purchased or received under such
                                   contract, pursuant to a mutual agreement of the ;parties thereto, or their
                                  asmgnees, if such agreement is executed in writing subsequent to the
                                   making of such contract and during the period of military service of
                                  the person concerned."
          Notice or requl!'ll-        SEo. 14. (a) Every person shall be deemed to have notice of the
        ments.
                                   requirements of this Act upon publication by the President of a procla-
                                  mation or other public notice fixing a time for any registration under
                                  section 2.
          SeparabWty or pro-
        visions.
                                      (b) I£ any provision of this Act, or the application thereof to any
                                  person or circumstance, is held invalid, the remainder of the Act, and
                                  the application of such provision to other persons or circumstances,
                                  shall not be affected thereby.
         Voluntary enlist-            (c) Nothing contained in this Act shall be construed to repeal,
        ments or reenlist-
        ments.                    amend, or susyend the laws now in force authorizing voluntary enlist-
                                  ment or reenlistment in the land and naval forces of the United States,
                                  including the reserve components thereof.
                                     SEO. 15. When used in this Act-
          Terms defuled.
          "Between the ages
                                      (a) The term "between the ages of twenty-one and thirty-six" shall
        or t..-enty-one and       refer to men who have attained the twenty-first anniversary of the day
        tblrty-sil<."
                                  of their birth and who have not attained the thirty-sixth anniversary of
                                  the day of their birth; and other terms designating different age groups
                                  shall be construed in a similar manner.
          "United States."            (b) The term "United States", when used in a geographical sense,
                                  shall be deemed to mean the several States, the District of Columbia,
                                  Alaska, Hawaii, and Puerto Rico.
          "Dependent."                ( c) The term "dependent" when used with respect to a :Qerson re~is-
                                  tered under the provisions of this Act includes only an inilividual 1)
                                  who is dependent in fact on such person for support in a reasona le
                                  manner, and (2) whose support in such a manner depends on income
                                  earned by such person in a business, occupation, or employment.
          "Lend or naval
        forces" and "land and
                                     (d) The terms "land or naval forces" and "land and naval forces"
        naval rorces."            shall be deemed to include aviation units of such forces.
Case 2:18-cv-05217-MLCF-MBN Document 76-1 Filed 04/09/19 Page 13 of 13


  54 SuT.]    76TH CONG., 3o SESS.-CBS. 720, 721-SEPT. 16, 1940                                         897
     ( e) The term "district court ofthe United States" shall be deemed to              "District oourt of
                                                                                      the United States:•
  inc'lude the courts of the United States for the Territories and the
  possessions of tho United States.
    SEc. 16. (a) Except as provided in this Act, all laws and parts of                   S uspension or oon•
                                                                                      ftictlng laws.
  laws in conflict with the provisions of this Act are hereby suspended to
  the extent of such conflict for the period in which this Act shall be in
  force.
     (b) AH the provisions of this Act, except the provisions of sections               Period or operation,
                                                                                      etc.
  3 (c), 3 (d), 8 (g), and 12, shall become inoperative and cease to apply
  on and after May 15, 1945, except as to offenses committed prior to such
  date, unless this Act is continued in effect by the Congress.
     (c) There are hereby authorized to be appropriated, out of any                     Appropriation    au•
                                                                                      n,orizl'd.
  money in the Treasury not otherwise appro:priated, such sums as may be                Post, p. 970.
  necessary to carry out the provisions of this Act.
    SEO. 17. This Act shall take effect immediately.                                    When efkcth·e.
    SEO. 18. This Act may be cited as the "Selective Training and Service              Short titlo.
  Act of 1940".
    Approved, September 16, 1940, 3:08 p. m., E. S. T.

  [CHAPTER 721]
                                     AN ACT
                                                                                       SeptAlmber 16, !!HO
  To authorize the Reconstruction Finance Corporation to make loans for the                 [S . 4008)
    development of deposits of strategic and critical minerals which in the opinion     [Public, No. 784]
    of the Corporation would be of value to the United States in time of war, and
    to authorize the Reconstruction Fina.nee Corporation to make more adequate
    loans for mineral developmental purposes.
     Be it enacted by the Senate and House of Represe;ntatwes of the
  United States of America in Oonflress assembled, That section 14                     Reconstruction Fi-
                                                                                      DADce Corporation.
  of the Act entitled "An Act relatm~ to direct loans for industrial                   48 Stat. 1112.
                                                                                        15 U.S . C. I 606<1;
  purposes by Federal Reserve banks, and for other purposes,"                         Supp. V, § 606d.
  apifiroved June 19..t 1934, as amended, is amended to read as follows:
      SEO. 14. The .Keconstruction Finance Corporation is authorized                    Loans for mloeral
                                                                                      dc\'elopmeot purposes.
  nnd empowered to make loans upon sufficient security to recognized
  and established corporations, individuals, and partnerships engaged
  in the business of mining, milling, or smelting ores. The Recon-
  struction Finance Corporation is authorized and empowered also
  to make loans to corporations, individuals, and partnerships engaged
  in the development of a quartz ledo-e, or vein, or other ore body,
  or placer deposit, containing gold, sfiver, or tin, or gold and silver,
  or any strategic or critical mineral which in the opinion of the                     Strategic or crlttcol
                                                                                      minemlS.
  Reconstruction Finance Corporation would be of value to the United
  States in time of war, when, in the opinion of the Reconstruction
  Finance Corporation, there is sufficient reason to believe that, through
  the use of such loan in the development of a lode, ledge, or vein, or
  mineral deposit, or placer gravel deposit, there will be developed a
  sufficient q_uantity of ore, or placer deeosits of o. sufficient value to
  pay a profit upon mining operations: Provided1 That not to exceed                     Protiao,.
                                                                                        Maximum loao.
  $20,000 shall be loaned to any corporation, individual, or partnership
  for such development purposes; except that not in excess of $40,000
  in the aggregate may be loaned to any corporation, individual, or
  partnership for such purposes, if such corporation individual, or
  partnership has expended funds previously obtained from the Recon-
  struction Finance Corporation for such purposes in such manner
  as to justify an additional loan for such purposes: PrO'IJided further,               Aggregate amount.
  That there shaU not be allocated or made available for such develop-
  ment loans a sum in excess of $10,000,000."
     Approved, September 16, 1940.

        193470°--4l~PT.t~ -57
